               Case: 1:20-cv-00311 Document #: 7 Filed: 04/09/20 Page 1 of 1 PageID #:124


                                                    AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT                                                           Case #: 20-cv-311
NORTHERN DISTRICT OF ILLINOIS

                                         Republic Technologies (NA), LLC and Sream, Inc.
                                                                                                                  Plaintiff
                                                                   vs.

                                         Up In Smoke Tobacco, Inc. and Dawoud Zoubeidi
                                                                                                                 Defendant

The undersigned, being first duly sworn, on oath deposes and says: That s(he) is now and at all the times herein mentioned was
a citizen of the United States, over the age of 18, not a party to nor interested in the above entitled action, is competent to be
witness therein, and that I served copies of the:

                                  Summons & Complaint For Injunctive Relief and Damages

PARTY SERVED: UP IN SMOKE TOBACCO, INC.

PERSON SERVED: HUSSAM AWAD, MANAGER ON DUTY

METHOD OF SERVICE: Corporate - By leaving copies with the person identified above who stated they were authorized to
accept service.

DATE & TIME OF DELIVERY: 04/03/2020 at 6:30 PM

ADDRESS, CITY AND STATE: 680 N MILL ROAD, ADDISON, IL 60101

DESCRIPTION: Middle Eastern, Male, 25, 5'9'', 165 lbs, Black hair

I declare under penalties of perjury that the information contained herein is true and correct.




__________________________________________
Craig Palmer, Lic # 117-001119
Judicial Attorney Services, Inc.
2100 Manchester Rd., Ste 505
Wheaton, IL 60187
(630) 221-9007

SUBSCRIBED AND SWORN to before me on the 6th day of April, 2020.



_______________________________________________
NOTARY PUBLIC




CLIENT: The Ticktin Law Group                                                                                        Tracking #: 433417
FILE #: 17-0078
